                                                                          Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

ROBERT ENGLISH,

      Plaintiff,

v.                                                Case No. 3:18cv113-LC-HTC

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

      Defendant.

______________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated April 4, 2019 (doc. 17). The parties have been furnished

a copy of the Report and Recommendation and have been afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                               Page 2 of 2


      2.     Plaintiff’s Motion for Attorney Fees and Costs under the Equal Access

to Justice Act (ECF Doc. 16) is GRANTED IN PART.

      3.     Plaintiff is awarded attorney’s fees and costs in the amount of

$6,499.60.

      4.     Defendant shall send payment to Plaintiff’s counsel’s office address.

      5.     Defendant shall follow Astrue v. Ratliff, 560 U.S. 586 (2010), but make

prompt payment to Plaintiff’s counsel if no outstanding federal debt is due.

      DONE AND ORDERED this 6th day of May, 2019.



                                s /L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv113-LC-HTC
